 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ISAIAH J. PETILLO,                          1:18-cv-00217-LJO-GSA-PC
12                Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                 MOTION FOR COURT TO DIRECT
13         vs.                                   DEFENDANTS TO FILE ANSWER
14   GALLIGER, et al.,                           (ECF No. 23.)
15               Defendants.
16

17   I.     BACKGROUND
18          Isaiah J. Petillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. On February 12, 2018, Plaintiff filed
20   the Complaint commencing this action. (ECF No. 1.) The court screened the Complaint and
21   issued an order on October 31, 2018, dismissing the Complaint for violation of Rule 18, with
22   leave to amend. (ECF No. 16.) On November 19, 2018, Plaintiff filed the First Amended
23   Complaint. (ECF No. 17.)
24          On April 17, 2019, Plaintiff filed a motion for the court to direct defendants to file an
25   answer to the First Amended Complaint. (ECF No. 23.)
26   II.    SCREENING AND SERVICE OF PROCESS
27           It is not time for defendants to answer the First Amended Complaint in this case. First,
28   the court is required by law to screen complaints brought by prisoners seeking relief against a

                                                     1
 1   governmental entity or officer or employee of a governmental entity, such as the instant action
 2   brought pursuant to 42 U.S.C. ' 1983. 28 U.S.C. ' 1915A(a). The court must dismiss a
 3   complaint or portion thereof if the prisoner has raised claims that are legally “frivolous or
 4   malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary
 5   relief from a defendant who is immune from such relief.           28 U.S.C. ' 1915A(b)(1),(2).
 6   Plaintiff’s First Amended Complaint awaits the court’s requisite screening.
 7             Second, the defendants have not been served with the First Amended Complaint. With
 8   respect to service, the court will, sua sponte, direct the U.S. Marshal to serve the complaint
 9   only after the court has screened the complaint and determined that it contains cognizable
10   claims for relief against the named defendants. After defendants have been served with a
11   summons and complaint, it is defendants’ own obligation to respond to the complaint pursuant
12   to federal rules, without direction from the court.
13             Based on these facts, Plaintiff’s motion for the court to direct defendants to file an
14   answer to the First Amended Complaint shall be denied.
15   III.      CONCLUSION
16             In light of the foregoing, it is HEREBY ORDERED that Plaintiff’s motion for the
17   court to direct defendants to file an answer to the First Amended Complaint, filed on April 17,
18   2019, is DENIED.
19
     IT IS SO ORDERED.
20

21          Dated:   April 22, 2019                          /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                      2
